DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 29-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuan et al. (CN 103016867) in view of Abbes et al. (US 4188037).
 	Regarding claim 29, Yuan et al. discloses a gasket Fig. 3 interposed between flanges 4, 5 which are connection parts between pipes, the gasket comprising: a kammprofile 12 having sawteeth on an upper surface and a lower surface thereof; a ring end having an opening and a self-energizing function (arched arms Fig. 3) and formed at an inner side of the kammprofile to be integrally formed with the kammprofile; an outer-ring end 12 formed at an outer side of the kammprofile to be integrally formed with the kammprofile; and a core spring 2 assisting the self-energizing function of the ring and accommodated in the ring end a portion of the core spring being exposed through the opening of the ring end.  However, Yuan et al. fails to explicitly disclose wherein the ring end is in a c-shape configuration. Nevertheless, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the ring end shape to variety of shapes so long as the end maintains the spring therein and since it has been held that the configuration of the claimed element was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed element was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) 
 	Yuan et al. also fails to explicitly disclose the use of an eyelet on the end of the ring.  Abbes et al. shows this to be well known in the art.  Abbes et al., a metal gasket discloses the use of an eyelet 7 Fig. 1 disposed on an outer surface of a ring end.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the end ring of Yuan et al. with an eyelet as taught by Abbes et al. in order to cover the ring end and prevent at least a part of the ring end from being exposed to the outside, as well as the core spring.  (Col. 1, Ln. 43-46 of Abbes et al.)
 	Regarding claim 30, Yuan et al.  as modified discloses the invention as claimed above but fails to explicitly disclose a second C-ring end formed at an outer side of the kammprofile to be integrally formed with the kammprofile; a second core spring accommodated in the second C-ring end and a second eyelet.  Nevertheless, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide duplicate members of the gasket to provide similar results at both ends and since it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)
 	Regarding limitation to the circular shape of the spring it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the spring since circular spring members are well known in the art and since it has been held that the configuration of the claimed element was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed element was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) 	Regarding claims 31 and 32, Yuan et al. as modified discloses the invention as claimed above but fails to explicitly discloses wherein the sawteeth are manufactured by serration processing.  Nevertheless, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)  For the purposes of examination, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.
Claims 36 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuan et al. in view of Abbes and further in view of Lee et al. (US 9464718).
 	Regarding claims 36 and 37, Yuan et al. as modified discloses the invention as claimed above but fails to explicitly disclose wherein the core spring comprises a coil spring.  Lee et al. shows this to be well known in the art.  Lee et al. discloses the use of a coil spring 120 Fig. 4.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spring of Yuan et al. with a coil spring as taught by Willis et al. in order to provide restoring force can be obtained and at the same time the pressures are being equally distributed, thereby extending the lifetime of the gasket. (Col. 18, Ln. 33-37 of Lee et al.)


Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuan et al. in view of Abbes and further in view of Yakushiji et al. (US 6139024). 	Regarding claim 35, Yuan et al. as modified discloses the invention as claimed above but fails to explicitly disclose the use of an outer ring.  Yakushiji et al. discloses the use of an outer ring 9 Fig. 1.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the end ring of Yuan et al. with an outer ring as taught by Yakushiji et al. in order to assist in positioning the gasket between members.  (Col. 5, Ln. 36-41 of Yakushiji et al.)

Response to Arguments
Applicant’s arguments with respect to claim(s) 29-37 have been considered but are moot because the new ground(s) of rejection.


  	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE G BYRD whose telephone number is (571)270-1824.  The examiner can normally be reached on Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 5712727376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EUGENE G BYRD/Primary Examiner, Art Unit 3675